19-10481-shl       Doc 11       Filed 04/30/19        Entered 04/30/19 20:25:04   Main Document
                                                     Pg 1 of 6


                                                           PRESENTMENT DATE: 5/30/19
                                                           PRESENTMENT TIME: 12:00 NOON
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
In re:                                                           Chapter 11
                                                                 Case No. 19-10481
New Generation Hair Desing Corp.,


                           Debtor
-------------------------------------------------------x


                  NOTICE OF PRESENTMENT OF AN ORDER ESTABLISHING
                 DEADLINE FOR FILING PROOFS OF CLAIM AND APPROVING
                     THE FORM AND MANNER OF NOTICE THEREOF


         PLEASE TAKE NOTICE that upon the annexed application (the “Application”), of

Irene M. Costello, Esq., attorney for New Generation Hair Desing Corp., the above-captioned

Debtor and Debtor in Possession (the “Debtor”) hereby seeks approval for an order, pursuant to

Federal Rule of Bankruptcy Procedure 3003(c)(3), establishing the deadline for filing proofs of

claim and approving the form and manner of notice thereof (“Bar Date Order”), the Debtor will

present the Bar Date Order for signature to the Honorable Sean H. Lane, United States

Bankruptcy Judge, at the United States Bankruptcy Court, Southern District of New York,

United States Bankruptcy Court, One Bowling Green, New York, NY 10004 on May 30, 2019

at 12:00 Noon.

         PLEASE TAKE FURTHER NOTICE, that objections, if any, to the relief requested in

the Motion must be made in writing, filed with the Court on the Court’s Electronic Case Filing

System, at www.ecf.nysb.uscourts.gov (login and password required), with a copy delivered

directly to Chambers and served upon Irene Costello, attorney for the Debtor, so as to be

received no later than SEVEN (7) days before the Presentment Date.



{01529414 /1 }
19-10481-shl     Doc 11     Filed 04/30/19     Entered 04/30/19 20:25:04        Main Document
                                              Pg 2 of 6


         PLEASE TAKE FURTHER NOTICE, that in the event that an objection is received,

the Court may hold a hearing with respect to the signature of this Order, and the undersigned will

inform any party filing an objection as to the date and time of the hearing.

Dated: White Plains, New York
       April 30, 2019

                                                      Respectfully submitted,


                                                      /s/ Irene M. Costello
                                              By:     Irene M. Costello, Esq.
                                                      Cabanillas & Associates, P.C.
                                                      Attorneys for the Debtors
                                                      120 Bloomingdale Road, Suite 400
                                                      White Plains, NY 10605
                                                      (914) 385-0292
                                                      (914) 206-4447
                                                      bankruptcy@cabanillaslaw.com




{01529414 /1 }
19-10481-shl        Doc 11      Filed 04/30/19        Entered 04/30/19 20:25:04   Main Document
                                                     Pg 3 of 6




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
In re:                                                           Chapter 11
                                                                 Case No. 19-10481
New Generation Hair Desing Corp.,


                           Debtor
-------------------------------------------------------x

                 APPLICATION FOR AN ORDER PURSUANT TO FEDERAL RULE
                 OF BANKRUPTCY PROCEDURE 3003(C)(3) ESTABLISHING THE
                  DEADLINE FOR FILING PROOFS OF CLAIM AND APPROVING
                       THE FORM AND MANNER OF NOTICE THEREOF

TO THE HONORABLE SEAN H. LANE
UNITED STATES BANKRUPTCY JUDGE:

         Irene M. Costello, Esq. an attorney at law duly admitted to the Southern District of New

York affirms as follows:

         1.       I am the attorney for New Generation Hair Desing Corp., the debtor and debtor in

possession in the above-captioned Chapter 11 case (the “Debtor”).

         2.       I hereby submit this Application for an order, pursuant to Federal Rule of

Bankruptcy Procedure 3003(c)(3), establishing the deadline for filing proofs of claim and

approving the form and manner of notice thereof (“Bar Date Order”).

         3.       This Court has subject matter jurisdiction to consider and determine this

Application pursuant to 28 U.S.C. § 1334. This matter is a core proceeding pursuant to 28

U.S.C. § 157(b)(2). Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         4.       On February 15, 2019, the Debtor filed a voluntary petition for relief under

Chapter 11 of Title 11 of the United States Code. The Debtor continues to operate its business as

a debtor in possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.


{01529414 /1 }
19-10481-shl      Doc 11     Filed 04/30/19      Entered 04/30/19 20:25:04           Main Document
                                                Pg 4 of 6


         5.      The Debtor has continued in possession and the management of his business

affairs as debtor-in-possession pursuant to §§1107(a) and 1108 of the Bankruptcy Code. No

trustee, examiner or statutory committee has been appointed.

         6.      The Debtor is a corporation.

                       RELIEF REQUESTED AND BASIS FOR RELIEF

         7.      As part of the Debtor’s reorganization, it is essential that the Debtor determine

and fix its liabilities so as to analyze potential claims and its classification, which will, in turn,

further facilitate the Debtor’s proposed plan of reorganization. The Debtor has heretofore filed

schedules of assets and liabilities and statements of financial affairs with the Bankruptcy Court.

         8.      Therefore, the Debtor respectfully submits that it is necessary that an order be

made and entered by this Court fixing a date by which certain claims must be filed by the holders

thereof.

         9.      In order for the Debtor to properly proceed with a plan of reorganization, it is

likewise necessary that creditors be advised that they must file their claims by a specific time. In

that regard, the Debtor respectfully submits that an order setting the last day for filing claims is

essential for proper administration of this case.

         10.     It is requested that the Court enter the pre-fixed proposed order submitted

herewith as Exhibit “A” (the “Bar Date Order”). The proposed Bar Date Order provides that all

claims as defined in §101(5) of the Bankruptcy Code, other than those specifically excepted by

the proposed Bar Date Order, shall be filed with this Court, in writing, substantially in

conformity with Official Bankruptcy Form B410 on or before a date to be determined by the

Court, (the “Bar Date”), at the Office of the Clerk of the Bankruptcy Court.




{01529414 /1 }
19-10481-shl      Doc 11     Filed 04/30/19     Entered 04/30/19 20:25:04          Main Document
                                               Pg 5 of 6


         11.     The proposed Bar Date Order further provides that any creditors holding claims

required to be filed pursuant to the provisions of said Order and not filed on or before the Bar

Date shall be forever barred against the Debtor from participating in or sharing in any

distribution in this case.

         12.     The pre-fixed, proposed Bar Date Order further provides that claims already filed

or listed in the Debtor’s schedules as not being contingent, disputed or un-liquidated are

excepted from the provisions of said order and are not required to be filed before the Bar Date, as

are claims of professionals duly retained pursuant to orders of retention signed by the Court

pursuant to § 327 of the Bankruptcy Code.

         13.     In addition, claims of governmental units under § 507(a)(8) of the Bankruptcy

Code shall also be excepted from this provision in accordance with § 502(b)(9) of the

Bankruptcy Code.

         14.     Finally, the proposed Bar Date Order provides that a notice (the “Bar Date

Notice”) substantially in the form annexed hereto as Exhibit “B” shall be mailed by regular mail

on or before a date to be fixed by the Court to all persons who are believed to have claims of any

kind against the Debtor, including: (i) parties listed in the schedules heretofore filed by the

Debtor; (ii) all parties filing notices of appearance herein; (iii) the Debtor’s taxing authorities;

and (iv) the Office of the United States Trustee, so that those entities entitled to notice shall

receive at least thirty-five (35) days’ notice of the Bar Date. It is respectfully requested that said

form of notice also be approved.

         15.     No prior request for the relief sought herein has been made heretofore.

         16.     No trustee or examiner has been appointed in this Chapter 11 case. Notice of this

application has been provided by first-class mail to: (i) the U.S. Trustee; (ii) counsel to Debtor’s




{01529414 /1 }
19-10481-shl     Doc 11     Filed 04/30/19      Entered 04/30/19 20:25:04         Main Document
                                               Pg 6 of 6


post-petition secured lenders; (iii) all parties requiring service pursuant to any applicable

bankruptcy rule or local bankruptcy rule. The Debtor submits no other or further notice need be

provided.

         WHEREFORE, the Debtor respectfully requests that (1) the Court fix the Bar Date, (2)

the proposed Bar Date Order be approved and entered herein, and (3) the Bar Date Notice be

approved, together with such other and further relief as to this Court may seem just and proper

under the circumstances.

Dated: White Plains, New York
       April 30, 2019

                                                       Respectfully submitted,


                                                       /s/ Irene M. Costello
                                               By:     Irene M. Costello, Esq.
                                                       Cabanillas & Associates, P.C.
                                                       Attorneys for the Debtors
                                                       120 Bloomingdale Road, Suite 400
                                                       White Plains, NY 10605
                                                       (914) 385-0292
                                                       (914) 206-4447
                                                       bankruptcy@cabanillaslaw.com




{01529414 /1 }
